DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11-16 have been withdrawn by the Applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system, a nonelected assembly tool and a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2021.
Applicant's election with traverse of group I, claims 1-10 and 17-20, in the reply filed on 01/13/2021 is acknowledged.  It is noted that there is no traversal of the restriction to non-elected group III, claim 15.  The traversal is on the ground(s) that “claim 11 is amended to depend directly from independent claim 1”.  This is not found persuasive because there is no requirement in US Patent practice that requires that all claims dependent from the same claim must be examined.  That is, a species election requirement is proper in an international application, and it is clear that the non-elected claims are drawn to a separate embodiment.  Though claim 11 now requires the spring clip of claim 1, it is still drawn to a system, including the intended contact was not and is not a prior art rejection, and there is no rule, law or code that requires the Examiner demonstrate that the prior art discloses every element of an independent claim in a restriction requirement or in a holding of lack of unity.
Regarding the requirement between group I and group IV, the Applicant has alleged that because group IV is drawn to a method of using a spring clip, there is somehow no propriety to the holding of lack of unity.  Respectfully, this is not an argument of fact or evidence, and there is nothing in the MPEP or any guidance regarding unity of invention, that states that a method of using an apparatus is automatically to be examined with the apparatus.  The proper demonstration of a lack of unity has been made by the Examiner and the claims remain withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Spring Clip for Producing an Electrical and Mechanical Connection between Contact Partners”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 discloses “the socket section has numerous guide lugs; and wherein the planes of extension of the guide lugs are at least one of parallel or orthogonal to one another” (lines 1-4; emphasis added).  There are a number of indefiniteness issues with this claim disclosure.  First, the term numerous is very broad, and in fact is known to mean “a great many”, which is not supported by the specification.  That being so, it does not appear that this is an attempt to recite matter that is not in the written description, as the specification does disclose that there may be numerous lugs, but then only describes two lugs and only shows a maximum of three lugs.  As such, that limitation is indefinite because it implies a great many lugs, but does not appear to intend a great many lugs, instead intending between one and three.  The second indefiniteness issue is that there is nothing in prior claim 1 which indicates at all that the “at least one guide lug” extends in any way whatsoever, and certainly there is no description of any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 7,780,468 B1).
Regarding claim 1, Bishop discloses a spring clip (10 including each of 46) for securing contact partners (such as 66, 74), wherein the contact partners can be connected electrically and in a form fitting manner to one another (Abstract; Title; figs. 1-2; col. 4, lines 53-60; col. 5, lines 
Regarding claim 2, Bishop discloses the spring clip of claim 1, wherein the spring clip is shaped such that it has a first (fig. 1), in particular V-shaped cross section in the relaxed state (i.e. un-engaged state, as shown in fig. 1: elements 54, 58 and 60 form a “V-shape”), and a second (in fig. 2), in particular U-shaped cross section in the tensioned state (i.e. engaged state, as shown in fig. 2: elements 48, 50 and 54 form a “U-shape”) (col. 5, lines 19-25 and 34-46).
Regarding claim 9, Bishop discloses the spring clip of claim 1, wherein the at least one snap-fit hook (52) is located on an end (right hand and top end) of the snap-fit section facing away (to the right) from the bending section (the bending section, 48 is on the left side, facing the opposing direction from 52) (fig. 2); and wherein at least one guide lug is located on each of two opposite sides of the socket section (fig. 4: the two outermost guide lugs at the left and right ends are on opposing sides of the socket section of one of a middle socket section, such as on either side of the left indicated one of 18 in fig. 4) (col. 5, lines 47-53).
Regarding claim 10, as best understood, Bishop discloses the spring clip of claim 1, wherein the socket section has numerous (three shown in figs. 5-7) guide lugs (col. 5, lines 53-59); and wherein the planes of extension of the guide lugs are at least one of parallel or orthogonal to one another (figs. 4-7: each guide lug is parallel to the other guide lugs at all “planes of extension”) (col. 6, lines 32-40).
Regarding claim 17, Bishop discloses the spring clip of claim 2, wherein the at least one guide lug is formed, projecting from a side (bottom left side) of the socket section facing away (downward) from the snap-fit section (fig. 2); wherein the at least one snap-fit hook is formed, projecting from a side (bottom right side) of the snap-fit section facing toward (downward) the socket section (which is below) (fig. 2); and wherein the at least one snap-fit hook extends beyond (in the upward, vertical direction) the socket section when the bending section is tensioned (figs. 1-2; col. 5, lines 19-46).
Regarding claim 18, Bishop discloses the spring clip of claim 2, wherein the socket section has at least one coupling section (62) for a form fitting connection with a coupling section of the first contact partner or the second contact partner (figs. 1-2; cols. 5-6, lines 53-67 and 1-4).
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2008/0128164 A1).
Regarding claim 1, Johnson discloses a spring clip (16) for securing contact partners (for example (18 and 14), wherein the contact partners can be connected electrically and in a form fitting manner to one another (Title; Abstract; figs. 1-2; pars. 0037-0038), the spring clip comprising: a socket section (86) with at least one guide lug (90) for a form fitting connection to a first contact partner (such as 18) (fig. 2; par. 0045); a snap-fit section (80, 82, 94) with at least one snap-fit hook (100, 108, 112) that snaps into a second contact partner (such as 14) (figs. 2-3; pars. 0045-0047); and a bending section (88) between the socket section and the snap-fit section, wherein the bending section can be bent between a relaxed state (as in fig. 2) and a tensioned state (as in fig. 3) (pars. 0045 and 0050). 
Regarding claim 3, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug is formed, projecting from a side (bottom side) of the socket section facing away (on the bottom side, facing downward, as viewed in fig. 2) from the snap-fit section (snap-fit section, 80, 82, 94, on the top side); wherein the at least one snap-fit hook (108) is formed, projecting from a side (bottom side of 80) of the snap-fit section facing toward (downward, toward 90) the socket section (fig. 2); and wherein the at least one snap-fit hook extends beyond (in the rightward direction, both 100 and 112 are beyond the socket section) the socket section when the bending section is tensioned (fig. 3).
Regarding claim 4, Johnson discloses the spring clip of claim 1, wherein the socket section has at least one coupling section (92) configured to provide for a form fitting connection with a coupling section of at least one of the first contact partner or the second contact partner (figs. 2-3; par. 0045).
Regarding claim 5, Johnson discloses the spring clip of claim 1, wherein the at least one snap-fit hook has a through hole (106) for coupling* to an assembly tool for deflecting the at least one snap- fit hook (figs. 4-5; par. 0047).
*Note: the intended use of the “through hole for coupling” has been noted, however there is no indication that it differentiates the claimed elements in any way from the hole, 106, of Johnson, which would naturally be expected to be capable of receiving an assembly tool.
Regarding claim 6, Johnson discloses the spring clip of claim 1, wherein the at least one snap-fit hook has a hook section (108 and/or 116) that is bent at least 90° (fig. 3; par 0047).
Regarding claim 7, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug has a bent end section (92); and wherein the at least one guide lug has an L-shaped or obtuse angled cross section (obtuse angled: figs. 2 and 5; par. 0045).
Regarding claim 8, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug is located on an end (bottom right end) of the socket section facing away (to the right) from the bending section (which is located on the left, opposing, side) (fig. 2); and wherein there is at least one snap-fit hook located on each of two opposite sides of the snap-fit section (figs. 2, 4 and 5; pars. 0046-0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop, in view of Johnson.
Regarding claim 19, Bishop discloses all of the elements of the current invention as detailed above with respect to claim 2.  Bishop, however, does not explicitly disclose that the at least one snap-fit hook has a through hole for coupling to an assembly tool for deflecting the at least one snap-fit hook.
Johnson teaches that it is well known to provide a closely related spring clip (as detailed above with respect to claim 1), and that the at least one snap-fit hook has a through hole (106) for coupling* to an assembly tool for deflecting the at least one snap- fit hook (figs. 4-5; par. 0047).
*See note regarding claim 5 intended use limitations, above.

Regarding claim 20, Bishop discloses all of the elements of the current invention as detailed above with respect to claim 2.  Bishop, however, does not explicitly disclose the at least one snap- fit hook has a hook section that is bent at least 90°.
Johnson teaches that it is well known to provide a closely related spring clip as detailed above, and Johnson further teaches that the at least one snap- fit hook has a hook section (108 and/or 116) that is bent at least 90° (fig. 3; par 0047).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Bishop to incorporate the preferred bending angle of the hook of Johnson.  There is no indication that there is any criticality to the preferred angle in the claim, such that no surprising results were found.  As such, it would have been a routine matter to simply select the preferred angle from the known prior art hook elements, because an angle greater than 90° is well-known to predictably provide reliable snap-fit connections.  This would have been a routine consideration and matter for PHOSITA, as it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEFFREY T CARLEY/            Examiner, Art Unit 3729